DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is rendered indefinite because of the term “preferably”.  The term “preferably” makes the claim unclear if the thermoplastic polymer is a thermoplastic polyamide or a semi-crystalline semi-aromatic polyamide.  For purposes of examination, Examiner is interpreting the claim to refer to the thermoplastic polymer as a thermoplastic polyamide.
	Claim 13 is rendered indefinite because of the terms “preferably” and “more preferably”.  The terms “preferably” or “more preferably” render the claim unclear if the consolidation is done by welding, laser welding or nip-laser welding.  For purposes of examination, Examiner is interpreting the claim to refer to the consolidation being done by laser welding.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Briffaud et al., U.S. Pre Grant Publication 2017/0335107.
	Regarding claim 1, Briffaud discloses a composite matrix comprising a thermoplastic matrix that impregnates a fibrous reinforcement [0019].  Paragraph 0020 discloses that the matrix is a thermoplastic polymer being a semicrystalline polyamide polymer.  Paragraph 0102 discloses that the fibrous reinforcement are long fibers and have an aspect ratio greater than 1000.  Paragraph 0109 discloses that the fibers are carbon fibers.  Paragraph 0123 discloses additives that absorb in the UV or IR range to allow welding of the composite obtained by laser technology are present in the composite material.

	Regarding claim 2, paragraph 0109 discloses carbon fibers as the fibrous reinforcement [see also paragraph 0120].  Paragraph 0102 discloses that the fibers may be continuous.

	Regarding claim 3, paragraph 0102 discloses that the fibers may be continuous in the form of a unidirectional strip [tape].

	Regarding claim 6, paragraph 0020 discloses that the matrix is a thermoplastic polymer being a semicrystalline polyamide polymer.

	Regarding claim 7, paragraph 0122 discloses that the additive can include carbon black.


Claim(s) 1-3 and 6-18 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Hochstetter et al., U.S. Pre Grant Publication 2014/0316063.

	Regarding claims 1-2 and 7, Hochstetter discloses a composite material including an assembly of one or a plurality of reinforcement fibers which are impregnated with a thermoplastic polymer [0001].  Paragraph 0141 discloses that the reinforcing fibers can be continuous and have an aspect ratio of > 1000.  Paragraph 0147 discloses that the reinforcing fibers can be carbon fibers.  Paragraph 0178 discloses that the composite material includes additives such as carbon black that absorb at the wavelength of a laser.

	Regarding claim 3, paragraph 0141 discloses that the fibers can be continuous, unidirectional and in the form of strips [tape].

	Regarding claim 6, paragraph 0130 discloses that the thermoplastic polymer is a semicrystalline polyamide [see also paragraph 0196].

	Regarding claim 8, paragraph 0178 discloses that the laser absorbing additive is present in the amount of 0.3 to 15% by weight.  

	Regarding claim 9, paragraphs 0209-0220 discloses the process of preparation of a thermoplastic composite material comprising providing carbon fibers; melting of a thermoplastic composition comprising a thermoplastic polymer and a laser absorbing additive; impregnating the fibrous reinforcement with the molten thermoplastic composition; cooling the impregnated material and solidifying the melt.

	Regarding claim 10, paragraph 0167 discloses a composite band [tape].  Paragraph 0141 discloses that the fibers can be continuous, unidirectional and in the form of strips [tape].  Paragraph 0119 discloses that the thermoplastic polymer can be a semiaromatic polyamide.

	Regarding claims 11-14 and 16-17, paragraph 0167 discloses laser welding of composite bands [tapes] to one another.

	Regarding claim 15, paragraph 0167 discloses composite bands [tapes].  Paragraph 0172 discloses positioning at least two pre-impregnated fibrous materials from the impregnation stage on a mold preform in a staggered fashion so that they are partially super-imposed. Paragraph 0141 discloses that the fibrous reinforcement can be in the forms of strips [tape]. Paragraphs 0175 and 0238 discloses fiber placement by filament winding.  

	Regarding claim 18, paragraph 0175 discloses that the composite material can be used as pipes or hollow bodies.


Claim(s) 1-3 and 5-7 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Briffaud et al., U.S. Pre Grant Publication 2017/0037204.
	Regarding claims 1, 6-7, Briffaud discloses in paragraph 0001 a thermoplastic composite material with a matrix of semicrystalline polyamide.  Paragraph 0138 discloses that the composite material includes a fibrous reinforcement having an aspect ratio of greater than 1000 [see also paragraph 0156].  Paragraph 0143 discloses that the fibers can include carbon fibers.  Paragraph 0158 discloses that the composite material includes suitable additives such as carbon black.  Paragraph 0160 discloses that the suitable additives absorb in the UV or IR range so as to allow welding of composite obtained by a laser technology.

	Regarding claims 2-3, paragraph 0138 discloses that the fibers may be continuous in a unidirectional manner and in the form of strips [tape].  

	Regarding claim 5, paragraph 0154 discloses that the fibers are present from 30.0% to 85.0% by weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hochstetter et al., U.S. Pre Grant Publication 2014/0316063.
	Hochstetter, above, remains relied upon for claim 1.

	Hochstetter is silent to the thickness of the composite material ranging from 50 μm to 1000 μm.  However, Hochstetter does disclose composite bands [tapes] [0167].  Paragraph 0172 discloses a desired thickness can be obtained [see also paragraph 0220].  Paragraph 0047 discloses that the composite part has high mechanical strength.  One of ordinary skill in the art before the effective filing date of the invention would prepare composite band [tape] of Hochstetter to a desired thickness ranging from 50 μm to 1000 μm for the benefit of enhanced mechanical strength.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786